In the Supreme Court of Georgia



                                 Decided: June 21, 2021



   S20Y0752. IN THE MATTER OF JOSEPH ROGER DAVIS.

     PER CURIAM.

     This disciplinary matter is before the Court on the report and

recommendation of the special master, Daniel S. Reinhardt,

recommending that the Court disbar Joseph Roger Davis (State Bar

No. 141985) for his abandonment of a client and his failure to

respond in the disciplinary matter. Davis is currently suspended

from the practice of law by order of this Court for failure to respond

to Notices of Investigation by the State Bar.1 After considering the

record, this Court agrees that disbarment is the proper sanction.




     1See Case Nos. S20Y1427 (July 8, 2020) and S20Y0587 (Dec. 11, 2019).
The Membership Department of the State Bar also administratively
suspended Davis’s law license as a result of his failure to pay dues.
     Davis, who was admitted to the State Bar in 2005, filed a notice

of rejection in response to the State Bar’s Notice of Discipline for

Disbarment related to this matter,2 and thereafter, the State Bar

filed the underlying Formal Complaint and personally served Davis.

Davis, however, failed to file an answer and failed to respond to the

State Bar’s motion for default. In the report and recommendation,

the special master found Davis to be in default, noting that as a

result, pursuant to Bar Rule 4-212 (a), the facts and violations

alleged in the Formal Complaint are deemed admitted.

     Those facts are as follows. Davis was retained to represent a

client in a criminal matter in early November 2018. The client paid

Davis a retainer and informed him of her concern that warrants had

been issued for her arrest.      She asked Davis to investigate the

warrants and to arrange for her to turn herself in, if necessary, so

that she would not be considered a fugitive or a flight risk. Davis

failed to conduct an appropriate investigation into whether


     2    Pursuant to this Court’s March 26, 2020 order, the special master
determined that Davis’s response was “adequate” and directed the State Bar
to file the Formal Complaint.

                                    2
warrants existed but falsely told the client that there were no

warrants.   Although the client continued to make payments to

Davis, some of which he characterized as retainer payments, he

failed to respond to many of her inquiries; failed to appear on her

behalf at a hearing; failed to respond to her questions about how the

payments she had made had been earned; and repeatedly told her

that no warrants had been issued.       The client was arrested on

December 24, 2018 on warrants that had been issued prior to her

hiring Davis. Following the client’s arrest, the client and her family

attempted to contact Davis, but he failed to respond to their calls

and failed to contact or visit Davis.         The client remained

incarcerated for about seven weeks, and her failure to turn herself

in despite having knowledge of the arrest warrants was cited by the

prosecution as a reason for not allowing her to be released. With the

assistance of another attorney, the client was finally able to be

released but suffered significant harm as a result of her

incarceration.



                                  3
     After her release from jail, the client sent Davis a letter by

certified mail, requesting that he detail what he did to earn the

money she paid him and to whom he had spoken about the warrants,

and requesting a refund. Davis did not respond to the letter, nor did

he respond to the grievance the client filed with the State Bar.

     We agree with the special master that based on this

misconduct, Davis violated Rules 1.2 (a), 1.3, 1.4 (b), 1.5 (a), 8.4 (a)

(4), and 9.3 of the Georgia Rules of Professional Conduct found in

Bar Rule 4-102 (d).3 The maximum sanction for a violation of Rules

1.2 (a), 1.3, and 8.4 (a) (4), is disbarment, and the maximum sanction

for a violation of Rules 1.4 (b), 1.5 (a), and 9.3 is a public reprimand.

     The special master appropriately considered the ABA

Standards for Imposing Lawyer Sanctions, see In the Matter of

Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996), and we agree that

at least the following aggravating factors are present: dishonest or

selfish motive, a pattern of misconduct, refusal to acknowledge the


     3  The special master also found violations of Rules 1.1 (competence) and
1.4 (a) (informed consent). Given our disposition of this matter, we need not
consider whether the facts support such additional violations.

                                      4
wrongful nature of his conduct, and substantial experience in the

practice of law. See ABA Standard 9.22 (b), (c), (g), and (i). We also

note that Davis received a Formal Letter of Admonition in 2015 and

that his prior disciplinary history is another aggravating factor. See

ABA Standard 9.22 (a); see also Bar Rule 4-208 (in event of

subsequent disciplinary proceeding, confidentiality of imposition of

confidential discipline shall be waived and confidential discipline

may be used in aggravation of discipline).

     Having reviewed the record, we agree with the special master’s

recommendation.     Davis’s intentional misrepresentations to and

abandonment of a client facing criminal charges, and his failure to

respond to the disciplinary authorities, warrant the sanction of

disbarment. The sanction of disbarment is consistent with prior,

similar cases. See, e.g., In the Matter of Powell, 310 Ga. 859, 860-

861 (854 SE2d 731) (2021) (disbarring attorney who abandoned a

client in a criminal matter and failed to respond to disciplinary

authorities); In the Matter of Barton, 303 Ga. 818, 819 (813 SE2d

590) (2018) (disbarring attorney who abandoned two clients in

                                  5
criminal matters and failed to respond to disciplinary authorities);

In the Matter of Brown, 294 Ga. 722, 722 (755 SE2d 742) (2014)

(disbarring attorney who abandoned four clients in domestic

relations matters and failed to respond to disciplinary authorities);

In the Matter of Evans, 289 Ga. 744, 744-745 (715 SE2d 131) (2011)

(disbarring attorney who abandoned three clients and failed to

respond to disciplinary authorities).

     Accordingly, it is hereby ordered that the name of Joseph Roger

Davis be removed from the rolls of persons authorized to practice

law in the State of Georgia. Davis is reminded of his duties pursuant

to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                  6